

Revised June 19, 2015
                    
Federal Home Loan Bank of Topeka
Executive Incentive Compensation Plan Targets
Goal Metrics, Metric Performance Ranges, Participant Eligibility and Metric
Weights


This document specifies goal metrics, metric performance ranges/objectives, and
metric weights for the participants (Participants) in the Executive Incentive
Compensation Plan (Plan).
 
The Plan targets contained in this document specifically cover the 2015 Base
Performance Period (January 1, 2015 through December 31, 2015) and the 2016 -
2018 Deferral Performance Period (January 1, 2016 through December 31, 2018).


A.
2015 Base Performance Period Metrics. The following goal metrics are assigned to
the Participants under the Plan. All calculations including interest rates will
be rounded to two decimal places.



1.
Adjusted Return Spread on Regulatory Total Capital

Definition: The spread between (a) adjusted net income divided by daily average
regulatory total capital and (b) the average daily Overnight Federal funds
effective rate (Fed Effective).


Measure:
Adjusted net income is defined as follows:
◦
Net income calculated under generally accepted accounting principles (GAAP)

◦
Plus recorded AHP assessments

◦
Excluding the impact or adjustment required because of Accounting Standards
Codification 815 (ASC 815)

◦
Plus dividends on redeemable Class A and Class B Common Stock treated as
interest expense under ASC 450

◦
Minus prepayment fees

◦
Minus/plus realized or unrealized gains/losses on securities (excludes any
charges for other-than-temporary impairment of securities)

◦
Minus/plus gains/losses on mortgage loans held for sale

◦
Minus/plus gains/losses on early retirement of debt and related derivatives

◦
Minus/plus any amortization/accretion of premium/discount on unswapped
securities in the FHLBank’s trading portfolio and any investment that is tied to
an economic swap where an upfront fee was not received (not amortized/accreted
under GAAP)

◦
Less a calculated 10% AHP assessment



Performance Range:
 
Annual Performance Range
Threshold
4.72%
Target
5.85%
Optimum
6.42%



2.
Net Income after Capital Charge

Definition: The dollar amount of adjusted net income as defined in the above
metric which exceeds the cost of the required return on capital.


Measure: Adjusted income as defined in the Net Income after Capital Charge
Definition above, less required return on all capital. The required return on
capital is the sum of the outstanding regulatory Class B Common Stock times the
average of three-month LIBOR plus 1.00 percent for each day during the year plus
the sum of all other capital (regulatory for Class A Common Stock and GAAP for
retained earnings and other comprehensive income) times the average of
three-month LIBOR for each day during the year.





--------------------------------------------------------------------------------



Performance Range:
 
Annual Performance Range
Threshold
$71,477,000
Target
$91,477,000
Optimum
$101,477,000



3.
Retained Earnings

Definition: The dollar amount of GAAP Retained Earnings as of 12/31/2015.


Measure: Retained earnings as defined above as reported on the 12/31/2015
balance sheet.


Performance Ranges:
 
Annual Performance Range
Threshold
$655,263,000
Target
$681,920,000
Optimum
$702,007,000



4.
Core Mission Assets (CMA) Ratio

Definition: Core Mission Assets Ratio is defined as daily advances plus mortgage
loans held for portfolio divided by daily consolidated obligations.


Measure: Average Daily Advances as reported to the Federal Housing Finance
Agency (CRS reference SC11800) plus Daily Average mortgage loans held for
portfolio (CRS reference SC12100) divided by the average daily consolidated
obligations as reported to the Federal Housing Finance Agency (CRS reference
SC15100) averaged over the Performance Period.


Performance Range:
 
Annual Performance Range
Threshold
60%
Target
70%
Optimum
80%



5. Risk Management - Market, Credit and Liquidity Risks
Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale. General risk
categories are market, credit, and liquidity risks.


Performance Ranges
 
Score
Threshold
3.0
Target
4.0
Optimum
5.0






--------------------------------------------------------------------------------



Risk Management Metric Weights: The following metric weight for each goal metric
is assigned to the Participants:
Risk Management Category
Weighting
Liquidity Risk
30%
Market Risk
40%
Credit Risk
30%
Total
100%



6. Risk Management - Compliance, Business and Operations Risks
Definition: Management of FHLBank risks as determined by the weighted average
rating by the board of directors in an annual evaluation of the Risk Appetite
metrics in this area using a 1 (lowest) to 5 (highest) point scale. General risk
categories are compliance, business and operations risks.


Performance Ranges
 
Score
Threshold
3.0
Target
4.0
Optimum
5.0



Risk Management Metric Weights: The following metric weight for each goal metric
is assigned to the Participants:
Risk Management Category
Weighting
Compliance Risk
30%
Business Risk
35%
Operations Risk
35%
Total
100%




--------------------------------------------------------------------------------





B.
2016-2018 Deferral Performance Period Metrics.

These metrics apply to the 2016-2018 Deferral Performance Period.


In calculating Final Deferred Incentive Award amounts, performance shall be
measured by evaluating the following:
 
Minimum
Threshold
Target
Optimum
Total Return(1)
>9/12 vs FHLBanks
9/12 vs FHLBanks
6/12 vs FHLBanks
<=2/12 vs FHLBanks
Deferred Incentive
 
 
 
 
Performance Measure Percentage
0%
75%
100%
125%
Weighting
0.50
0.50
0.50
0.50
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
$
$
$
$
 
 
 
 
 
Market Value of Equity (MVE) / Total Regulatory Capital Stock (TRCS)(2) 
>9/12 vs FHLBanks
9/12 vs FHLBanks
6/12 vs FHLBanks
<=2/12
vs FHLBanks
Deferred Incentive
 
 
 
 
Performance Measure Percentage
0%
75%
100%
125%
Weighting
0.50
0.50
0.50
0.50
Dollar Value (Deferred Incentive x Performance Measure Percentage x Weight)
$
$
$
$
Final Deferred Incentive Award (Dollar value for Total Return + Dollar Value for
MVE/TRCS)
 
 
 
 



Footnotes:
1)    Total Return. Total Return equals the Total Dividends, plus the Change in
Retained Earnings, divided by the Average Capital. For FHLBank Topeka: Total
Dividends is defined as the sum of the actual dividends paid on required Class A
Common Stock and all Class B Common Stock during the three-year Performance
Period; Change in Retained Earnings is defined as the change in retained
earnings from 12/31/2015 to 12/31/2018; and Average Capital is defined as the
average daily ending balance of required Class A Common Stock and all Class B
Common Stock for dates starting with 01/01/2016 and ending 12/31/2018. For the
other FHLBanks, unless determined otherwise by the Compensation Committee: Total
Dividends is defined as all dividends paid on all capital stock during the
three-year period; Change in Retained Earnings is defined as the change in
retained earnings from 12/31/2015 to 12/31/2018; and Average Capital is defined
as the average daily ending balance of all capital stock outstanding for dates
starting with 01/01/2016 and ending 12/31/2018. For performance comparison
purposes, FHLBank Topeka will be ranked against the other FHLBanks, with the
highest total return being the best performance, and ranking 1st out of the 12
FHLBanks.


2)    MVE/TRCS. Using amounts reported on the Trendbook Analysis from the FHFA
Call Report System (CRS), MVE/TRCS is calculated by dividing base case MVE by
TRCS (TRCS calculated as Total Regulatory Capital minus Retained Earnings)
calculated at the end of the Deferral Performance Period. For performance
comparison purposes, FHLBank Topeka will be ranked against the other FHLBanks,
with the highest MVE/TRCS being the best performance, and ranking 1st out of the
12 FHLBanks.



--------------------------------------------------------------------------------





C.
Total Base Opportunity Metric Weights.



Total Base Opportunity Matrix
(As a percent of base)


Participant
Total Base Opportunity 1
 
Threshold
Target
Optimum
Level 1
 
 
 
CEO
40
80
120
Level 2
 
 
 
COO
32.5
65
97.5
Level 3
 
 
 
CRO
25
50
75
General Counsel
25
50
75
CFO
25
50
75

1 In the event FHLBank’s performance during the Base Performance Period results
in the achievement of a Total Base Opportunity that exceeds 100% of a
Participant’s base salary at the start of the Base Performance Period, the Total
Base Opportunity shall be capped at 100% of the Participant’s base salary.


D. Base Opportunity Metric Weights. The following metric weight for each goal
metric is assigned to the Participants:
Objective
CEO/COO/CFO
CRO
General Counsel
1. Adjusted Return Spread on Regulatory Total Capital
20%
10%
15%
2. Net Income after Capital Charge
20%
10%
15%
3. Retained Earnings
10%
20%
10%
4. Core Mission Assets (CMA) Ratio
10%
10%
10%
5. Risk Management- Market, Credit,
     Liquidity
20%
25%
25%
6. Risk Management- Compliance,
     Business, Operations
20%
25%
25%
Total
100%
100%
100%








